DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 16 and 19 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. However, the amendments have failed to put this case in condition for allowance. Applicant claims primarily a method of tuning an antenna disposed on a carrier and removing a portion of the antenna for adjusting the resonate frequency of the antenna. Eberhardt discloses the antenna structure claimed and further contemplates adjusting the antenna structure to a predetermined frequency. Roy in addition to Eberhardt disclose tuning by removing portions of the antenna structure for operation as a targeted operation including frequency, impedance matching etc.
	If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10, 12, 15-19, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhardt (US Pat. 6018299) in view of Roy (US 20110260924).
Regarding claim 1:
Eberhardt disclose (in Figs. 3-6 and 10) a method for trimming an antenna (10) applied on a carrier (16), the method comprising: pressing a region (112) of the carrier (16) out from a carrier plane (18) of the carrier (16), the region (112) comprising a portion (on 112) of the antenna (10), the region (112) being selected according to a target property of the antenna (10; Col. 6, Lines 60-63; Col. 7, Lines 12-15), wherein the act of pressing the region (112) of the carrier (16) from the carrier plane (18) separates at least a part of the portion (on 112) of the antenna (10) from the carrier (16); and removing the at least the part of the portion (on 112) of the antenna (10) from the pressed-out region of the carrier (16) to cause an electrical interruption in the antenna (10) corresponding to the antenna (10) at which the at least the part of the portion (on 112) of the antenna (10) is removed (See Figs.).
Eberhardt does not explicitly disclose the target property is a resonant frequency of the antenna, and wherein the at least the part of the portion of the antenna that is removed comprises a tuning portion of the antenna that results in a tuning of the resonant frequency.
Roy discloses the target property is a resonant frequency of the antenna, and wherein the at least the part of the portion of the antenna that is removed comprises a tuning portion of the antenna that results in a tuning of the resonant frequency (See Abstract - wherein the separation of the predefined removal portion and corresponding removal fraction provides for modification of at least one tuning parameter of the antenna having the remainder fraction as the tuned antenna element; Para. 0010, Lines 28-32; Para. 0011, Lines 19-23; Para. 0030, Lines 7-12).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement this method of removing portions from an antenna structure as taught by Roy into the antenna device of Eberhardt for the benefit of adjusting the resonant frequency, the input impedance and/or other performances of a PCB antenna effectively and economically (Para. 0008, Lines 2-3).
Regarding claim 2:
Eberhardt disclose forming the portion of the antenna (10) by separating the antenna (10) at two separating positions (28 and 30) along a profile of the antenna (10).
Regarding claim 3:
Eberhardt disclose a cut is made in the region (112) of the carrier (16) during the separation of the antenna (10).
Regarding claim 4:
Eberhardt disclose one side (24) of the portion of the antenna (10) is separated by means of at least one cutting edge (46).
Regarding claim 5:
Eberhardt disclose the region (112) is pressed out from the carrier plane (18) of the carrier (16) beyond an elastic range of the carrier material (to a point of breaking away as shown in the Figs.).
Regarding claim 6:
Eberhardt disclose an entire cross section of the antenna (10) is embedded in the carrier (16).
Regarding claim 7:
Eberhardt disclose the antenna (10) is exposed on at least one surface (defined along 18) of the carrier (16).
Regarding claim 9:
Eberhardt disclose the carrier (16) is a plastic carrier (Col. 4, Lines 16-18).
Regarding claim 10:
Eberhardt disclose the separation of the antenna (10) during the act of pressing of the region (112) out from the carrier plane (18) of the carrier (16).
Regarding claim 12:
Eberhardt disclose the antenna (10) is arranged on an outer side of a pressed-out region (112) of the carrier (16).
Regarding claim 15:
Eberhardt disclose the carrier structure (16) forms a chip card body (See Figs.).
Regarding claim 16:
Eberhardt disclose (in Figs. 10 and 11) a device (200) for trimming an antenna (110) applied on a carrier (116), the device (200) comprising: a recess (410) configured to receive the carrier (116); and a die (408) adapted to press a region (412) of the carrier (116) out from a carrier plane (118) of the carrier (116) into the recess (410) to separate at least a part (on 412) of a portion of the antenna (110) from the carrier (116), the region (412) comprising a detached portion of the antenna (110), and the region (412) being selected according to a target property of the antenna (110; Col. 6, Lines 60-63; Col. 7, Lines 12-15), wherein at least the part (on 412) of the portion of the antenna (110) is removed from the pressed-out region (412) of the carrier (116) to cause an electrical interruption in the antenna (110) corresponding to the location of the antenna (110) at which the at least the part (on 412) of the portion of the antenna (110) is removed (See Fig. 10).
Eberhardt does not explicitly disclose the target property is a resonant frequency of the antenna, and wherein the at least the part of the portion of the antenna that is removed comprises a tuning portion of the antenna that results in a tuning of the resonant frequency.
Roy discloses the target property is a resonant frequency of the antenna (), and wherein the at least the part of the portion of the antenna that is removed comprises a tuning portion of the antenna that results in a tuning of the resonant frequency (See Abstract - wherein the separation of the predefined removal portion and corresponding removal fraction provides for modification of at least one tuning parameter of the antenna having the remainder fraction as the tuned antenna element; Para. 0010, Lines 28-32; Para. 0011, Lines 19-23; Para. 0030, Lines 7-12).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement this method of removing portions from an antenna structure as taught by Roy into the antenna device of Eberhardt for the benefit of adjusting the resonant frequency, the input impedance and/or other performances of a PCB antenna effectively and economically (Para. 0008, Lines 2-3).
Regarding claim 17:
Eberhardt disclose at least one cutting edge (420 and 431) for separating the antenna (110).
Regarding claim 18:
Eberhardt disclose the at least one cutting edge (420 and 431) comprises two parallel cutting edges for separating the antenna (110) on two sides (See Fig. 10).
Regarding claim 19:
Eberhardt disclose (in Figs. 3-6 and 10) a carrier structure (106), comprising: an antenna (10); and a carrier (16), on which the antenna (10) is applied (See Fig. 6), wherein a region (112) of the carrier (16) between two regions (24 and 26) of the antenna (10), which are electrically insulated from one another (See Fig. 1), is pressed out from a carrier plane (18) of the carrier (16) to separate at least a part (on 112) of a portion of the antenna (10) from the carrier (16), the region (112) being selected according to a target property of the antenna (10; Col. 6, Lines 60-63; Col. 7, Lines 12-15), and wherein at least the part (on 112) of the portion of the antenna (10) is removed from the pressed-out region (112) of the carrier (16) to cause an electrical interruption in the antenna (10) corresponding to the location of the antenna (10) at which the at least the part (on 112) of the portion of the antenna (10) is removed (See Figs.).
Eberhardt does not explicitly disclose the target property is a resonant frequency of the antenna, and wherein the at least the part of the portion of the antenna that is removed comprises a tuning portion of the antenna that results in a tuning of the resonant frequency.
Roy discloses the target property is a resonant frequency of the antenna (), and wherein the at least the part of the portion of the antenna that is removed comprises a tuning portion of the antenna that results in a tuning of the resonant frequency (See Abstract - wherein the separation of the predefined removal portion and corresponding removal fraction provides for modification of at least one tuning parameter of the antenna having the remainder fraction as the tuned antenna element; Para. 0010, Lines 28-32; Para. 0011, Lines 19-23; Para. 0030, Lines 7-12).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement this method of removing portions from an antenna structure as taught by Roy into the antenna device of Eberhardt for the benefit of adjusting the resonant frequency, the input impedance and/or other performances of a PCB antenna effectively and economically (Para. 0008, Lines 2-3).
Regarding claim 21:
Eberhardt disclose a chip card having the carrier structure (106).
Regarding claim 24:
Eberhardt does not explicitly disclose the tuning of the resonant frequency as a result of removing the tuning portion of the antenna comprises reducing a deviation of the resonant frequency from a predetermined resonant frequency.
Roy disclose the tuning of the resonant frequency as a result of removing the tuning portion of the antenna comprises reducing a deviation of the resonant frequency from a predetermined resonant frequency (See Abstract - wherein the separation of the predefined removal portion and corresponding removal fraction provides for modification of at least one tuning parameter of the antenna having the remainder fraction as the tuned antenna element; Para. 0010, Lines 28-32; Para. 0011, Lines 19-23; Para. 0030, Lines 7-12).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement this method of removing portions from an antenna structure as taught by Roy into the antenna device of Eberhardt for the benefit of adjusting the resonant frequency, the input impedance and/or other performances of a PCB antenna effectively and economically (Para. 0008, Lines 2-3).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhardt (US Pat. 6018299) in view of Roy (US 20110260924) as applied to claims 1 and 19 and further in view of Finn (US 20100141453).
Regarding claims 8 and 20:
Eberhardt as modified is silent on that the antenna comprises an antenna wire.
Finn disclose that the antenna (110/48) comprises an antenna wire (See Abstract; Para. 0007, Lines 1-4; Para. 0008, Lines 8-10).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the method of affixing or embedding wires as taught by Finn into the modified device of Eberhardt to form an antenna within the substrate (Para. 0006, Lines 8-12).
Regarding claim 11:
Eberhardt as modified is silent on that the antenna is formed as a booster antenna in the form of a loop antenna, the booster antenna defining a chip region.
Finn discloses the antenna (48) is formed as a booster antenna in the form of a loop antenna, the booster antenna defining a chip region (72; Para. 0008, Lines 18-19; Para. 0029, Lines 31-35).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna as a booster antenna in form of a loop in a chip region as taught by Finn into the modified device of Eberhardt for the benefit of achieving an RF inlay device for various applications including but not limited to contactless smart cards and other security access devices (Para. 0009, Lines 3-5).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eberhardt (US Pat. 6018299) in view of Roy (US 20110260924) as applied to claim 1, and further in view of Finn et al. (US 20140284386).
Regarding claim 13:
Eberhardt as modified is silent on that restoring the region of the carrier substantially into the carrier plane of the carrier to produce a carrier structure having the carrier on which the antenna is applied.
Finn et al. (886) disclose the method of restoring the carrier structure substantially into the carrier plane of the carrier to produce the carrier structure having the carrier on which the antenna is applied (Para. 0335, Lines 16-22).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement lamination process to restore the region of the carrier structure as taught by Finn et al. (386) into the modified device of Eberhardt for the benefit of restoring the original feature of the carrier (Para. 0335, Lines 21-22).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Eberhardt (US Pat. 6018299) in view of Roy (US 20110260924) and Finn et al. (US 20140284386) as applied to claims 1 and 13 above and further in view of Finn et al. (US 20010054230).
Regarding claim 14:
Eberhardt as modified is silent on that the restoration of the region of the carrier structure is performed via a laminating process.
Finn et al. ('230) disclose the restoration of the region of the carrier structure is carried out via a laminating process (Para. 0107, Lines 9-16).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement lamination process to restore the region of the carrier structure as taught by Finn et al. into the device of Eberhardt for the benefit of preventing damage to the chip due to load pressure on the deformed carrier surface (Para. 0107, Lines 9-16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845